      Case 3:19-cv-00009-CWR-LRA Document 17 Filed 05/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 TAMMY BISHOP                                                                        PLAINTIFF

 V.                                                         CAUSE NO. 3:19-CV-9-CWR-LRA

 COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT
 ADMINISTRATION

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is Plaintiff’s Objection to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson (R&R). The R&R recommends affirming the

Commissioner’s denial of Plaintiff Tammy Bishop’s application for social security benefits. In

her Objection, Plaintiff primarily re-urges her arguments that the decision of the Commissioner

is not supported by substantial evidence because the Administrative Law Judge (ALJ) (1) failed

to give proper consideration to certain medical opinion evidence in determining Plaintiff’s

residual functional capacity (RFC), (2) failed to properly incorporate the Plaintiff’s functional

limitations in the ALJ’s RFC determination, and (3) failed to include these limitations in his

examination of the vocational expert witness.

       Having considered the R&R, Plaintiff’s renewed objections, and the applicable law, the

Court concludes that the objections are unpersuasive. The Court hereby adopts the R&R as its

own opinion.

       Accordingly, the Commissioner’s motion to affirm is granted, and Plaintiff’s motion for

summary judgment is denied. A separate Final Judgment will issue this day.

       SO ORDERED, this the 8th day of May, 2020.


                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE
